Citation Nr: 1503355	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine osteoarthritis with degenerative disc disease (DDD) at L4/L5 and L5/S1.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2013 rating decisions of the Denver, Colorado Department of Veterans Affairs (VA), Regional Office (RO).  The August 2011 rating decision continued a 10 percent rating for the service-connected lumbar spine disability.  In August 2012 a hearing on that matter was held before a decision review officer; a transcript of that hearing is of record.  The April 2013 rating decision denied service connection for right lower extremity sciatic nerve disability as secondary to the service-connected lumbar spine disability and a TDIU.  The Veteran filed a notice of disagreement in June 2013, but only with regard to the issue of a TDIU.  In September 2014, a videoconference hearing (addressing both issues on appeal) was held before the undersigned; the transcript of which is also of record.  Jurisdiction of this case was subsequently transferred to the Wichita, Kansas RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's increased rating claim for lumbar spine osteoarthritis with DDD at L4/L5 and L5/S1 and entitlement to a TDIU.

Regarding the claim of entitlement to a rating in excess of 10 percent for lumbar spine osteoarthritis with DDD the Board finds the Veteran should be afforded a new VA examination to determine the current severity of his service-connected lumbar spine disability.  The Veteran was last afforded VA examinations (including of the spine) in December 2012.  During the September 2014 hearing, he testified that his lumbar spine disability had worsened; he stated he now has sciatica on his right side due to his lumbar spine disability.  He also stated that he now has urinary problems.  In light of the Veteran's testimony, the period of time that has passed since the last examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected lumbar spine disability, including any neurologic abnormalities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The RO denied the Veteran's claim of entitlement to a TDIU because he had not been found unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The RO based its findings on the December 2012 VA examination and the unemployability opinion was limited to the lumbar spine (as it was the only service-connected disability at that time).  The Veteran has since been service-connected for more than one disability.  The Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his employability.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Furthermore, because adjudication of the Veteran's increased rating claim for lumbar spine osteoarthritis with DDD on appeal being remanded below will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Lastly, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated after January 2013. 

2.  Thereafter, arrange for an orthopedic examination of the Veteran to ascertain the current level of severity of his lumbar osteoarthritis with DDD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or right lower extremity radiculopathy as a result of his back disability. 

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected disabilities, to include lumbar spine osteoarthritis with DDD at L4/L4 and L5/S1, left knee degenerative joint disease, and left lower extremity radiculopathy.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims, including entitlement to a TDIU rating, (to include extraschedular consideration as appropriate).  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


